Citation Nr: 0620442	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-35 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
fractured mandible.

2.  Entitlement to service connection for erectile 
dysfunction, including, but not limited to, as secondary to 
diabetes mellitus.



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service between November 1967 to July 
1993, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which, 
among other things, denied claims for an increased 
(compensable) rating for fractured mandible residuals and for 
service connection for erectile dysfunction.  In his December 
2003 notice of disagreement (NOD), the veteran specifically 
identified only the decisions as to the fractured mandible 
residuals rating and erectile dysfunction service-connection 
claim as ones that he wished to dispute.  The multiple other 
claims decided in that same rating decision are therefore not 
before the Board.  See 38 C.F.R. § 20.201 (2005).

For the reasons explained below, the issue of service 
connection for erectile dysfunction is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The evidence reflects that the veteran's fractured mandible 
residuals cause at most slight displacement of the mandible 
and maxilla and do not cause osteomyelitis, 
osteoradionecrosis, mandible loss or nonunion, 
temporomandibular articulation, loss of ramus, loss of 
condyloid process, loss of hard palate, loss of all of the 
upper or lower teeth, loss of maxilla, additional functional 
impairment from pain, painful motion, weakness, premature or 
excess fatigability, or incoordination, frequent 
hospitalization, or industrial impairment.




CONCLUSION OF LAW

The criteria have not been met for a compensable evaluation 
for residuals of a fractured mandible.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 9904, 9905, 9916 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The RO 
complied with this timing requirement here by sending a March 
2003 VCAA letter and a revised VCAA letter later that month 
prior to its initial, September 2003 denial of the veteran's 
claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used.  
Mayfield, 444 F.3d at 1333.

The second March 2003 letter also met the VCAA's requirements 
regarding the content of notification.  In it, the RO 
indicated that it was working on the veteran's claim for an 
increased rating for mandible fracture residuals and that to 
establish entitlement to this benefit, he had to show that 
the fractured mandible residuals had increased in severity.  
In addition, the letter explained the information or evidence 
that was still needed from the veteran, VA's duty to assist 
him in obtaining evidence in support of his claim, and that 
it was the veteran's responsibility to make sure that VA 
received all requested records that were not in the 
possession of a Federal department or agency.  The RO also 
listed many types of evidence that would help it make its 
decision and wrote: "Send us any medical reports you have."

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  This notice must also include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.

Although the veteran has been provided with notice of what 
type of information and evidence is needed to substantiate 
his claim for an increased rating for his fractured mandible 
residuals, he was not provided information regarding a 
disability rating or the effective date that would be 
assigned if this claim were granted.  Despite this inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Because 
the Board will deny the claim for an increased rating for 
fractured mandible residuals, any questions relating to an 
appropriate effective date are moot, as there is no new 
effective date to assign.

Moreover, VA has obtained all identified medical records and 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In the present case, the veteran was granted service 
connection for fractured jaw residuals in April 1996 and he 
did not appeal the assigned noncompensable evaluation.  Thus, 
since entitlement to compensation already has been 
established and an increase in the disability rating for the 
fractured mandible residuals is at issue, the present level 
of disability is of primary importance.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's fractured mandible residuals, resulting from an 
in-service left jaw fracture, are rated under 38 C.F.R. 
§ 4.150, Diagnostic Code (DC) 9916, applicable to malunion or 
nonunion of the maxilla.  Under DC 9916, slight displacement 
warrants a noncompensable evaluation, moderate displacement 
warrants a 10 percent evaluation, and severe displacement 
warrants a 30 percent evaluation.  DC 9904 similarly provides 
that malunion of the mandible warrants a noncompensable 
rating for slight displacement, 10 percent for moderate 
displacement, and 20 percent for severe displacement.  A note 
following this diagnostic code indicates that the rating is 
dependent on degree of motion and relative loss of 
masticatory function.  Where there are limitations of 
temporomandibular articulation, compensable ratings may be 
for assignment.  DC 9905.

The veteran is not entitled to a compensable rating for his 
fractured mandible residuals because the medical evidence 
reflects at most slight displacement of the mandible or 
maxilla and minimal, if any, abnormalities.  The November 
1995 VA examination stated that there was no residual loss of 
function of the mandible on examination, and the November 
1995 X-ray of the left mandible showed all of the bones and 
teeth normal, except for small cystic formation, a rim of 
sclerosis with benign configuration, and a lack of soft 
tissue mass in the area of the cortex.  The May 2003 VA 
dental examination similarly showed normal oral mucosa and 
teeth in good repair and normal excursive movements.  The 
teeth appeared to come together evenly on gross observation, 
palpation of the muscles of mastication did not produce 
tenderness, and the temporomandibular joints were nontender 
and quiet to auscultation.  The only abnormality on 
examination was developmental malocclusion not related to the 
jaw injury, and the X-ray was normal except for a smooth cyst 
at the left mandibular body inferior border.  Thus, there is 
no evidence that there is anything other than slight 
displacement of the mandible or maxilla warranting a higher 
rating under DC 9903, 9904, 9905, or 9916.  Nor is there 
evidence of osteomyelitis, osteoradionecrosis, mandible loss 
or nonunion, temporomandibular articulation, loss of ramus, 
loss of condyloid process, loss of hard palate, loss of all 
of the upper or lower teeth (as opposed to the one molar that 
the veteran indicated in his NOD that he lost as a result of 
the fracture), or loss of maxilla that would warrant a higher 
rating under DCs 9900 through 9903, or 9905 through 9915.  

Moreover, the veteran's complaint at the May 2003 exam of his 
bite being out of balance, along with complaints in the 
December 2003 NOD of biting and chewing problems and biting 
misalignment, supported by Dr. "H.F."'s October 2003 
examination finding of lower crowding, do not warrant a 
different result because none of these symptoms demonstrates 
more than slight displacement of the mandible or maxilla, and 
these symptoms are not listed in any of the other potentially 
applicable diagnostic codes.

In addition, there is no evidence additional functional 
impairment during flare-ups due to pain, painful motion, 
weakness, premature or excess fatigability, or 
incoordination, so there is no basis for a higher rating 
under DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Nor is there 
any basis for an extraschedular evaluation, because the 
veteran has not required frequent hospitalization for his 
fractured mandible residuals, the manifestations of these 
residuals are fully contemplated by the schedular criteria, 
and there is no indication in the record that the average 
industrial impairment from these residuals is in excess of 
that contemplated by the assigned noncompensable evaluation.  
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran's fractured 
mandible residuals do not warrant a compensable evaluation 
under any potentially applicable diagnostic code or based on 
any other factors.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for a 
compensable rating must therefore be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).




ORDER

The claim for a compensable rating for residuals of a 
fractured mandible is denied.


REMAND

The RO's March 2003 VCAA letter did not explain the 
requirements for establishing entitlement to service 
connection, either on a direct or secondary basis.  On 
remand, the RO should explain these and all other relevant 
VCAA-related requirements.

In addition, the June 2003 VA examination addressed only 
whether the veteran's erectile dysfunction was due to his 
diabetes, but a contemporaneous VA psychiatric examination 
diagnosed the veteran with post-traumatic stress disorder 
(PTSD), which was subsequently found to be service-connected.  
Moreover, the veteran served in Vietnam, and is therefore 
presumed to have been exposed to Agent Orange.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).  Based on these facts, the veteran 
stated in the attachment to his September 2004 Substantive 
Appeal (VA Form 9) that it was possible his erectile 
dysfunction was due to his PTSD symptoms or that it was 
related to his exposure to Agent Orange.  When a veteran 
submits a claim for service connection for a disability under 
any theory of entitlement, VA's duty to assist him is 
triggered as to all theories under which he could be entitled 
to service connection.  See Schroeder v. West, 212 F.3d 1265, 
1271 (Fed. Cir. 2000) (Under pre-VCAA well-grounded rules, 
where veteran has properly made out a well-grounded claim for 
a current disability, the duty to assist attached "to the 
investigation of all possible in-service causes of that 
disability, including those unknown to the veteran); Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) (When a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis); EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review 
all issues reasonably raised from a liberal reading of all 
documents in the record).  The veteran is therefore entitled 
to a VA examination to determine whether his erectile 
dysfunction is related to the symptoms of his service-
connected PTSD.  Moreover, although erectile dysfunction is 
not one of the diseases that is presumptively service 
connected for those exposed to Agent Orange, 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2005), he is entitled to seek to establish that he is 
entitled to service connection on a direct basis for this 
disorder, either as a result of Agent Orange exposure or 
otherwise.  The Board also notes that the June 2003 VA 
examiner who addressed the etiology of the veteran's erectile 
dysfunction stated that he "is seen today without the 
benefit of his C-file or SMRs," and review of these 
materials prior to VA examination is appropriate in the 
circumstances of this case.  VAOPGCPREC 20-95 (July 14, 1995) 
(listing circumstances in which claims folder should be 
reviewed prior to VA examination).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a new VCAA letter 
that complies with all applicable 
precedents including Dingess/ Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
explains all potentially relevant 
service-connection principles and all of 
the elements of the VCAA's notice 
requirements, including that the veteran 
send VA all information in his possession 
regarding his claim.

2.  After any additional evidence has 
been obtained, schedule the veteran for 
an appropriate VA examination(s) to 
determine the etiology of his erectile 
dysfunction.  The claims folder must be 
made available to the VA examiner(s), and 
the examiner(s) is/are asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary testing should be 
done and the examiner(s) should review 
the results of any testing prior to 
completion of the examination report(s).

The examiner(s) should indicate whether 
there is clinical evidence of erectile 
dysfunction, and if so, if it is at least 
as likely as not that the veteran's 
erectile dysfunction is related to his 
service-connected PTSD or otherwise 
related to service or service connected 
disability.  The examiner(s) should also 
be told that erectile dysfunction is not 
one of the diseases that are considered 
presumptively service connected for those 
exposed to Agent Orange, but that he or 
she should indicate whether this 
particular veteran's erectile dysfunction 
is at least as likely as not related to 
his Agent Orange exposure.  If no opinion 
can be rendered as to any of the above 
questions, an explanation should be set 
forth discussing why a response is not 
possible or feasible.

3.  Then, the RO should review any 
additional evidence and readjudicate the 
claim for service connection for erectile 
dysfunction, under all appropriate 
statutory and regulatory provisions and 
legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case (SSOC).  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


